Court of Appeals
of the State of Georgia

                                       ATLANTA, December 2, 2020

The Court of Appeals hereby passes the following order:

A21E0016. COOTE v. COOTE.

      Pursuant to Court of Appeals Rule 40 (b), Kathy Coote has filed an emergency
motion requesting a forty-five (45) day extension of time to file an application for
discretionary appeal in this matter. According to Coote, the extension is necessary to
give the court reporter time to prepare a transcript of the trial proceedings. Coote’s
motion is hereby GRANTED for thirty (30) days. Coote shall file her application for
discretionary appeal no later than January 11, 2021.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta, December 2, 2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.